     Case 5:20-cv-00071-DMG-SP Document 1 Filed 01/13/20 Page 1 of 8 Page ID #:1




 1
     Charles A. Valente (State Bar # 242740)
 2   KAPLAN SAUNDERS VALENTE & BENINATI, LLP
 3   500 North Dearborn Street, 2nd Floor
     Chicago, Illinois 60654
 4
     (312) 755-5700; Fax: (312) 755-5720
 5
 6
     Attorneys for Plaintiff
     Strategic Global Research and Development, Inc.
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
                                   EASTERN DIVISION
11
12   STRATEGIC GLOBAL RESEARCH                   )
     AND DEVELOPMENT, INC. a                     )         CASE NO.
13
     California corporation,                     )
14                                               )         COMPLAINT FOR BREACH OF
15                 Plaintiff,                    )         CONTRACT, BREACH OF
     vs.                                         )         CONTRACT – ALTER EGO
16                                               )
17   AMARANTUS BIOSCIENCE                        )
     HOLDINGS, INC., a Nevada                    )         DEMAND FOR JURY TRIAL
18
     corporation, and TODOS MEDICAL,             )
19   LTD., an Israeli corporation.               )
20                                               )
                   Defendants.                   )
21
22   _________________________________
23        Plaintiff Strategic Global Research and Development, Inc. (“Strategic Global”), for its
     complaint against Defendants Amarantus Bioscience Holdings, Inc. and Todos Medical, Ltd.,
24
     alleges as follows:
25
                                               PARTIES
26
            1.     Strategic Global is a corporation duly-organized under the laws of the State of
27
     California, with its principal place of business located at 32605 Temecula Parkway, Suite 302,
28
     Temecula, California 92592. Strategic Global is engaged in the business of, among other things,

                                                     -1-
                                              COMPLAINT
     Case 5:20-cv-00071-DMG-SP Document 1 Filed 01/13/20 Page 2 of 8 Page ID #:2




 1   providing consulting services to biotechnology companies.
 2          2.       Defendant Amarantus Bioscience Holdings, Inc. (“Amarantus”) is a corporation
 3   duly-organized under the laws of the State of Nevada, with its principal place of business located
 4
     at 110 Wall Street, New York, New York 10005. Amarantus is a biotechnology company
     engaged in the business of developing treatments and diagnostics for neurology, regenerative
 5
     medicine, and orphan diseases through its subsidiaries.
 6
            3.       Defendant Todos Medical, Ltd. (“Todos Medical”) is an Israeli company with its
 7
     principal place of business located at 1 Hamada Street, Rehovot 7670301 Israel. Todos Medical
 8
     is a biotechnology company that specializes in the development of blood tests for the early
 9
     detection of cancer.
10          4.       At all relevant times hereto, Amarantus was the alter ego, agent, servant and
11   employee of Todos Medical, was at all relevant times hereto acting within the course and scope
12   of said agency and employment and with the full knowledge and consent of Todos Medical, and
13   Todos Medical ratified and approved the conduct of Amarantus as its agent.
14                                    JURISDICTION AND VENUE
15          5.       The Court has diversity jurisdiction over this matter pursuant to 28 U.S.C. § 1332
16   because the parties are of diverse citizenship and the amount in controversy, exclusive of interest
17
     and costs, exceeds $75,000.
            6.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a substantial
18
     part of the events and/or omissions giving rise to the claims set forth in the Complaint occurred in
19
     this District. In addition, Defendants agreed to submit to the jurisdiction of this Court when
20
     Amarantus executed the parties’ contract at issue in this action on its own behalf and as the alter
21
     ego of Todos Medical.
22
                                        FACTUAL ALLEGATIONS
23          7.       As set forth above, Amarantus is a biotechnology company that develops orphan,
24   neurologic, regenerative medicine, and ophthalmic therapies and diagnostics through its
25   subsidiaries.
26          8.       One of Amarantus’ subsidiaries is Breakthrough Diagnostics, Inc. (“Breakthrough
27   Diagnostics”). Rather than treating Breakthrough Diagnostics as a separate entity, Amarantus and
28   Todos treated it as a joint venture that was 80.01% owned by Amarantus and 19.99% owned by


                                                       -2-
                                                 COMPLAINT
     Case 5:20-cv-00071-DMG-SP Document 1 Filed 01/13/20 Page 3 of 8 Page ID #:3




 1   Todos Medical. Under the terms of the Defendants’ joint venture agreement, Todos Medical
 2   issued 19.99% of its outstanding shares to Amarantus in exchange for the same percentage of
 3   shares in Breakthrough Diagnostics. Todos Medical was also granted an exclusive option to
 4
     acquire the remaining shares in Breakthrough Diagnostics for an additional 30.01% of its
     outstanding shares.
 5
            9.     The purpose of the Breakthrough Diagnostics’ joint venture was to license
 6
     intellectual property rights to the Alzheimer’s blood diagnostic LymPro Test from Leipzig
 7
     University. The LymPro Test focuses on immune markers that could provide early detection of
 8
     Alzheimer’s disease and aid pharmaceutical companies in developing new treatments for the
 9
     disorder.
10          10.    On April 12, 2018, Amarantus and Strategic Global entered into a Consulting
11   Agreement (the “Agreement”) whereby Amarantus retained Strategic Global and its President,
12   Michael T. Ropacki, as Chief Medical Advisor for the LymPro program. The initial term of the
13   Agreement was for a period of 270 days (nine months) commencing on April 15, 2018. (A true
14   and accurate copy of the April 12, 2018 Agreement is attached hereto as Exhibit A.)
15          11.    The Agreement provides that Strategic Global was to perform certain Services
16   identified in the Agreement. (Ex. A.)
17
            12.    Amarantus, in turn, agreed to pay Strategic Global $6,500 per month during the
     original term of the Agreement. The original term of the Agreement was later extended on a
18
     month-to-month basis with Amarantus agreeing to pay $6,500 each month to Strategic Global for
19
     further consulting services. Amarantus also agreed to pay 5 shares of Series A Preferred Stock to
20
     Strategic Global with each share converting into a 0.1% ownership interest in Amarantus based
21
     on certain financing targets. (Ex. A, Schedule B.)
22
            13.    The Agreement further required Amarantus to reimburse Strategic Global for
23   certain out-of-pocket expenses that Strategic Global incurred in connection with the performance
24   of the Services. (Ex. A, § 3.)
25          14.    Strategic Global fully performed all of its obligations under the Agreement.
26          15.    However, Amarantus did not comply with its contractual obligations, refusing to
27   make timely monthly payments to Strategic Global as required by the Agreement. Instead,
28   Amarantus made a few, sporadic payments to Strategic Global either directly or through


                                                    -3-
                                               COMPLAINT
     Case 5:20-cv-00071-DMG-SP Document 1 Filed 01/13/20 Page 4 of 8 Page ID #:4




 1   Breakthrough Diagnostics.
 2         16.    While Amarantus acknowledged its obligation to make timely payments to
 3   Strategic Global, Amarantus frequently postponed or delayed making the required payments
 4
     without any valid reason, including indicating at one point that it was meeting with its “bankers”
     and would “keep you posted as the money comes in.” Indeed, on more than one occasion,
 5
     Amarantus presented a plan to pay the outstanding balance due under the Agreement but failed to
 6
     follow through with any of its proposed plans.
 7
           17.    By June 2019, the business relationship between the parties ended as a result of
 8
     Amarantus’ failure to pay amounts due under the Agreement.
 9
           18.    On July 15, 2019, Strategic Global sent Amarantus written notice that it was in
10   default and demanded immediate payment of the amounts owed.
11         19.    On November 21, 2019, Strategic Global sent a second demand letter with a
12   courtesy copy of a draft of this complaint to Amarantus.
13         20.    Despite those demands, Amarantus has failed and refused to pay the outstanding
14   amounts owed to Strategic Global under the Agreement.
15
16                                   FIRST CAUSE OF ACTION
17
                               (Breach of Contract Against Amarantus)
           21.    Strategic Global restates and incorporates by reference as if fully set forth herein the
18
     allegations contained in paragraphs 1 through 20 above as paragraph 21 of this Complaint.
19
           22.    The Consulting Agreement between Amarantus and Strategic Global is a valid and
20
     enforceable contract pursuant to which Amarantus agreed to pay Strategic Global for certain
21
     Consulting Services and Deliverables.
22
           23.    Strategic Global has fully performed all of its obligations under the Consulting
23   Agreement.
24         24.    Amarantus has breached its obligations under the Agreement by failing and refusing
25   to pay the amounts owed Strategic Global under the contract.
26         25.    Despite demands by Strategic Global that Amarantus comply with its obligations
27   under the contract, Amarantus has failed to do so.
28         26.    As a direct result of the foregoing, Strategic Global has suffered damages in an


                                                      -4-
                                               COMPLAINT
     Case 5:20-cv-00071-DMG-SP Document 1 Filed 01/13/20 Page 5 of 8 Page ID #:5




 1   amount to be determined at trial, but in no event less than $75,000.00, plus interest.
 2                                   SECOND CAUSE OF ACTION
 3                     (Breach of Contract – Alter Ego Against Todos Medical)
 4
            27.    Strategic Global restates and incorporates by reference as if fully set forth herein the
     allegations contained in paragraphs 1 through 26 above as paragraph 27 of this Complaint.
 5
            28.    Amarantus and Todos Medical have integrated their resources and operations to
 6
     achieve a common business purpose.
 7
            29.    Amarantus is the alter ego of Todos Medical as there is such unity of interest and
 8
     ownership that the separate corporate personalities are merged, so that Amarantus is a mere
 9
     adjunct of Todos Medical or the two companies form a single enterprise.
10          30.    The funds and assets of Amarantus and Todos Medical have been commingled.
11   The Consulting Agreement was signed by Amarantus, but Strategic Global was paid on occasion
12   by Breakthrough Diagnostics, a joint venture between Amarantus and Todos Medical. The fact
13   that contractual payments were being funneled through a separate entity that was not a party to
14   the contract and that was jointly funded by Amarantus and Todos Medical reflects the
15   commingling of funds between the two entities.
16          31.    There is identical equitable ownership in the two entities. Todos recently exercised
17
     its option to acquire Amarantus’ remaining ownership in Breakthrough Diagnostics in exchange
     for 50% ownership of Todos Medical.
18
            32.    Amarantus and Todos use the same employees and share officers. The Consulting
19
     Agreement between Amarantus and Strategic Global identifies Strategic Global/Michael T.
20
     Ropacki as the Consultant and as the Chief Medical Advisor for the LymPro program. (See Ex.
21
     A.) In June 2019, Todos Medical gave a presentation to investors. As part of the materials
22
     distributed during that presentation, Todos Medical identified Michael T. Ropacki as a member
23   of Todos Medical’s “Management Team” with the title of “Chief Medical Advisor, LymPro for
24   Alzheimer’s.” Amarantus’ and Todos Medical’s identification of Mr. Ropacki as Chief Medical
25   Advisor for both companies suggests that the two entities not only share officers, but that
26   Amarantus is a mere shell or conduit for the affairs of Todos Medical.
27          33.    It would be inequitable to recognize the corporate form in this case as it would
28   frustrate Strategic Global’s meritorious claim. Defendants made overtures to Strategic Global to


                                                      -5-
                                                COMPLAINT
     Case 5:20-cv-00071-DMG-SP Document 1 Filed 01/13/20 Page 6 of 8 Page ID #:6




 1   induce it to execute the Consulting Agreement but were not clear about their corporate affiliations.
 2   Amarantus executed the Agreement but payments were made by both Amarantus and Todos
 3   Medical through Breakthrough Diagnostics. Both Defendants further identified Michael T.
 4
     Ropacki as their “Chief Medical Advisor” and a member of their management teams. Defendants
     promised to pay Strategic Global for its valuable consulting services, but then used a separate
 5
     corporate entity (Breakthrough Diagnostics) to misappropriate and use those services for their
 6
     own benefit. Under these circumstances, the failure to disregard the separate identities of
 7
     Amarantus and Todos Medical would result in fraud or injustice.
 8
            34.      Strategic Global has fully performed all of its obligations under the Consulting
 9
     Agreement.
10          35.      Todos Medical, through its alter ego Amarantus, has breached its obligations under
11   the Consulting Agreement by failing and refusing to pay the amounts owed Strategic Global under
12   the contract.
13          36.      Despite demands by Strategic Global that Todos Medical, through its alter ego
14   Amarantus, comply with its obligations under the contract, Todos Medical has failed to do so.
15          37.      As a direct result of the foregoing, Strategic Global has suffered damages in an
16   amount to be determined at trial, but in no event less than $75,000, plus interest.
17
                                        THIRD CAUSE OF ACTION
                                (Quantum Meruit – Against All Defendants)
18
                                              (In the Alternative)
19
            38.      Strategic Global restates and incorporates by reference as if fully set forth herein the
20
     allegations contained in paragraphs 1 through 20 above as paragraph 38 of this Complaint.
21
            39.      Strategic Global pleads this Third Causes of Action in the alternative.
22
            40.      Strategic Global performed certain valuable consulting services for Defendants
23   Amarantus and Todos Medical.
24          41.      The services performed by Strategic Global were rendered at the request of
25   Defendants.
26          42.      Strategic Global complied with Defendants’ request and furnished valuable services
27   that were intended to and did benefit the Defendants as set forth above, for which services
28   Strategic Global has not been paid.


                                                        -6-
                                                  COMPLAINT
     Case 5:20-cv-00071-DMG-SP Document 1 Filed 01/13/20 Page 7 of 8 Page ID #:7




 1          43.    Defendants accepted the services of Strategic Global and retained a direct benefit
 2   with full appreciation of the facts, under circumstances making it inequitable for them to retain
 3   the benefit without payment of its reasonable value.
 4
            44.    As a direct result of the foregoing, Strategic Global has suffered damages in an
     amount to be determined at trial, but in no event less than $75,000, plus interest.
 5
                                         PRAYER FOR RELIEF
 6
            WHEREFORE, Strategic Global Research and Development respectfully requests that the
 7
     Court enter judgment in its favor as follows:
 8
            1.     On the first count, compensatory damages in an amount to be determined at trial but
 9
     in no event less than $75,000, plus interest, costs and expenses;
10          2.     On the second count, compensatory damages in an amount to be determined at trial
11   but in no event less than $75,000, plus interest, costs and expenses;
12          3.     In the alternative, on the third count, compensatory damages in an amount to be
13   determined at trial but in no event less than $75,000, plus interest, costs and expenses;
14          4.     For pre-judgment interest on any recovery by Strategic Global; and
15          5.     Granting Strategic Global such other and further relief as the Court deems just and
16   proper.
17                       13
       Dated: December ___, 2019                       Respectfully submitted,
18
19                                                     KAPLAN SAUNDERS VALENTE
                                                       & BENINATI, LLP
20
21
                                                               /s/ Charles A. Valente
22
                                                       By:
                                                             Charles A. Valente
23
24                                                     Attorneys for Strategic Global Research and
                                                       Development
25
26
27
28


                                                     -7-
                                                COMPLAINT
     Case 5:20-cv-00071-DMG-SP Document 1 Filed 01/13/20 Page 8 of 8 Page ID #:8




 1                                    JURY DEMAND
 2         Strategic Global Research and Development demands a trial by jury of all issues
 3
     triable by jury.
 4
                        13
 5     Dated: December ___, 2019               Respectfully submitted,
 6
                                               KAPLAN SAUNDERS VALENTE
 7                                             & BENINATI, LLP
 8
 9
                                               By: /s/Charles A. Valente
10                                                 Charles A. Valente
11
                                               Attorneys for Strategic Global Research and
12                                             Development
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -8-
                                         COMPLAINT
